PER CURIAM.
The plaintiffy'personal representative in a negligence and wrongful death action appeals from a judgment entered on a jury verdict for the defendants. We affirm.
The trial court acted within its discretion in denying the for-cause challenge of venire member Maduro. See Martinez v. Hertz Corp., 696 So.2d 1212, 1214 (Fla. 3d DCA 1997)(holding that complete exchange between trial court, juror, and counsel revealed that trial court did not. abuse its discretion in denying the challenge for cause).
Although we expressly disapprove the remarks made by defense counsel concerning plaintiffs attorney, no objection was lodged below. However offensive they may have been they do not rise to the level of fundamental error. See Florida Super*197markets Inc. v. White, 667 So.2d 848 (Fla. 3d DCA 1996).
AFFIRMED.